            Case 1:21-cv-00166-SPB Document 1 Filed 06/24/21 Page 1 of 11



                   IN THE UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF PENNSYLVANIA

THE OHIO CASUALTY INSURANCE                       )
COMPANY,                                          )
                                                  )
                        Plaintiff,                )
                                                  )   C.A. No. 1:21-cv-166
        v.                                        )
                                                  )
 JM CLARK CONSTRUCTION, LLC,                      )
 and JOHN M. CLARK,                               )

                        Defendants.


                                          COMPLAINT

       AND NOW comes the Plaintiff, The Ohio Casualty Insurance Company ("Ohio

Casualty"), by and through its undersigned counsel, Bentz Law Firm, P. C., and for its Complaint

against the Defendants, JM Clark Construction, LLC and John M. Clark ("JMCC" and "Mr.

Clark," respectively, and "Defendants," collectively), states as follows:

                                 JURISDICTION AND VENUE

       1.      Ohio Casualty is a Corporation organized and existing under the laws of the State

of New Hampshire, with its principal place of business at 62 Maple Avenue, Keene, NH 03431.

       2.      Defendant JMCC is a Limited Liability Corporation organized under the laws of

the Commonwealth of Pennsylvania with its principal place of business located at 828 Hamilton

Corners Road, Titusville, PA 16354.

       3.      Defendant Mr. Clark is an adult individual who resides in and is domiciled in the

Commonwealth of Pennsylvania at 828 Hamilton Corners Road, Titusville, PA 16354 and is a

member of JMCC.
Case 1:21-cv-00166-SPB Document 1 Filed 06/24/21 Page 2 of 11
Case 1:21-cv-00166-SPB Document 1 Filed 06/24/21 Page 3 of 11
Case 1:21-cv-00166-SPB Document 1 Filed 06/24/21 Page 4 of 11
Case 1:21-cv-00166-SPB Document 1 Filed 06/24/21 Page 5 of 11
Case 1:21-cv-00166-SPB Document 1 Filed 06/24/21 Page 6 of 11
Case 1:21-cv-00166-SPB Document 1 Filed 06/24/21 Page 7 of 11
Case 1:21-cv-00166-SPB Document 1 Filed 06/24/21 Page 8 of 11
Case 1:21-cv-00166-SPB Document 1 Filed 06/24/21 Page 9 of 11
Case 1:21-cv-00166-SPB Document 1 Filed 06/24/21 Page 10 of 11
Case 1:21-cv-00166-SPB Document 1 Filed 06/24/21 Page 11 of 11
